Name: Council Regulation (EEC) No 3130/86 of 13 October 1986 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: economic policy;  plant product;  regions of EU Member States;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31986R3130Council Regulation (EEC) No 3130/86 of 13 October 1986 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit Official Journal L 292 , 16/10/1986 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 22 P. 0015 Swedish special edition: Chapter 3 Volume 22 P. 0015 *****COUNCIL REGULATION (EEC) No 3130/86 of 13 October 1986 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Regulation (EEC) No 2511/69 (3), as amended by Regulation (EEC) No 2004/83 (4), France has begun implementing its plan for the restructuring of citrus-growing in Corsica in accordance with the programme which was approved by the Commission on 21 November 1983; Whereas citrus growers in Corsica were, because of the exceptionally harsh winter in 1984/85 - the region was declared a disaster area by the French Government - prevented from carrying out all the work specified in the plan and a further two years will therefore be required in order to complete the programme; Whereas, since frost destroyed many of the grafts which were to have been used as part of the programme, new work must be embarked upon; whereas mention of 31 December 1983 as the date by which work should have begun should be deleted; Whereas the duration of the common measure should be extended by two years so that the work which has begun may be completed, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 2 of Regulation (EEC) No 2511/69: - 'undertaken by 31 December 1983 and' is hereby deleted, and - '31 December 1986' is hereby replaced by '31 December 1988'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 October 1986. For the Council The President M. JOPLING (1) OJ No C 240, 24. 9. 1986, p. 10. (2) Opinion delivered on 10 October 1986 (not yet published in the Official Journal). (3) OJ No L 318, 18. 12. 1969, p. 1. (4) OJ No L 198, 21. 7. 1983, p. 2.